                Case 1:18-cv-09936-LGS Document 74 Filed 01/24/19 Page 1 of 2
                                                                                         USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC #:
    UNITED STATES DISTRICT COURT                                                         DATE FILED: 1/24/2019
    SOUTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------------X
    JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
    MOE, individually and on behalf of all others similarly                 :
    situated,                                                               :
                                                                            :
                                             Plaintiffs,                    :
                                                                            : No. 1:18-cv-09936 (LGS)
                      v.                                                    :
                                                                            : NOTICE OF WITHDRAWAL
    THE TRUMP CORPORATION, DONALD J. TRUMP, in : OF APPEARANCE
    his personal capacity, DONALD TRUMP, JR., ERIC                          : AND ORDER
    TRUMP, and IVANKA TRUMP,                                                :
                                                                            :
                                             Defendants.                    :
                                                                            :
    ------------------------------------------------------------------------X


                  NOTICE OF WITHDRAWAL OF APPEARANCE AND ORDER

            PLEASE TAKE NOTICE that, upon the accompanying declaration of David Spears,

    dated January 23, 2019, and pursuant to Local Civil Rule 1.4 and Rule 2.5 of the Electronic Case

    Filing Rules and Instructions, David Spears hereby withdraws his individual appearance on

    behalf of Defendants in the above-captioned matter. Joanna C. Hendon, Cynthia Chen and

    Bradley Pollina, from the law firm of Spears & Imes LLP, will remain as counsel of record to

    Defendants.

Application DENIED without prejudice to renewal. An order granting leave to withdraw as counsel of record
"may be granted only upon a showing by affidavit or otherwise of satisfactory reasons for withdrawal or
displacement and the posture of the case, including its position, if any, on the calendar, and whether or not
the attorney is asserting a retaining or charging lien." Local Rule 1.4. Counsel must also serve his application
to withdraw on his clients and all parties. Local Rule 1.4.

Dated: January 24, 2019
       New York, New York
         Case 1:18-cv-09936-LGS Document 74 Filed 01/24/19 Page 2 of 2



Dated: January 23, 2019
       New York, New York

                                           Respectfully submitted,

                                           SPEARS & IMES LLP
                                           /s/ David Spears
                                           David Spears
                                           SPEARS & IMES LLP
                                           51 Madison Avenue
                                           New York, New York 10010
                                           Tel: (212) 213-6996
                                           Fax: (212) 213-0849
                                           E-mail: dspears@spearsimes.com

                                           Counsel for The Trump Corporation,
                                           Donald J. Trump, in his personal capacity,
                                           Donald Trump, Jr., Eric Trump, and Ivanka
                                           Trump


SO ORDERED.

January _, 2019



                                           ______________________________
                                           The Honorable Lorna G. Schofield
                                           United States District Judge




                                       2
